Title: To George Washington from Brigadier General Anthony Wayne, 25 November 1779
From: Wayne, Anthony
To: Washington, George


        
          Light Infantry Camp Second River [N.J.]25th Novr 1779
          Dear General
        
        I was honored with your favor of the 20th Instant the day before yesterday on the banks of the North River opposite Fort Washington, & must Conclude that I omitted a word or two in my letter of the 18th, but your Excellency has done me justice in supposing that I wou’d not attempt anything Capital without giving you previous notice & obtaining your permission, Indeed in this Instance we could not have effected our design but by your Excellency’s concurrence, as the boats must have been furnished by your Order, so that when I said that we had Determined to strike the Enemies Camp on the North side of Kings Bridge—I could have had no other Idea—but by your Approbation—all I regret is, that we had not adopted the Idea sooner—or that the Enemy had not waited a few days longer—for be Assured that we should have succeeded to your most Sanguine wishes.
        I intend to Reconnoitre Staten Island—if anything can be Attempted there with a fair prospect of Success, I shall attend your Excellency on the Occation.
        Inclosed is the Proceedings of a General Court Martial of this Corps on Patrick Obrian—I am told that he is an old Offender in this way, whether it was from the effects of Liquor (as the Pennsa & Connecticut Troops had recd some state Stores the preceeding Evening) or from some other cause I can’t say—but two or three Soldiers belonging to these States were also Mutinous, & have been punished in a very Exampleary manner i.e. by receiving from 300 to 500 lashes ⅌ man which has made all the other boys remarkably quiet & orderly—I wish your Excellency’s Determination on Obrian—as he has been some time in Confinement.
        
        I did myself the honor of sending you Mr Rivingtons paper of the 20th by Capt. Jones of Baylers Dragoons, in which the Enemy seem not a little elated on their Success at Georgia—& have given a hint to Congress (which they ought to profit by) i.e. that the term for which great part of this Army is Inlisted for—is nearly expired—& that we have every thing to Apprehend from an Enterprizing Army at a Season when we shan’t be in a Condition to Oppose them, Indeed I believe that Mr Clinton means to take the Advantage of this Winter—otherwise he will Certainly leave this Country—but this is only the Conjecture of Your Excellency’s Most Obt & very Hum. Servt
        
          Anty Wayne
        
      